Kelly &Smith, P.C.
                                          Attorneys at Law
                                          4305 Yoakum Blvd.
                                                                                FILED IN
                                         Houston, Texas 77006
                                                                         1ST COURTOF APPEALS
                                      Telephone: (713)861-9900               HOUF^m TEXAS
                                      Facsimile: (713)861-7100
                                                                             MAY 1 8 2015
                                              May 13,2015               CHRfoi»ro          HHINE

                                                                      CLER
 Via Regular Mail
Court of Appeals
First District
301 Fannin Street
Houston, Texas 77002-2066

          Re: Court of Appeals Number: 01-15-00406-CV

              Trial Court case:   Cause No. 2011-47304; Candis M. Mora, et al. vs. Trinidad
                                  Drilling, LLC d/b/a Trinidad Drilling GP, LLC, etal; In the 165th
                                  Judicial District Court of Harris County, Texas.

Dear Clerk:


       Enclosed for filing in our Firm check number 3746 in the amount of $195.00 for the fee
associated with the Appellant Fee.

          Thank you for your assistance in this matter. With cordial good wishes, I remain

                                                        Very truly yours,

                                                        Kelly & Smith, P.C.



                                                        Amber D. Durham
                                                        Legal Assistant to Loren R. Smith

Enclosures (as stated)




AIG-Mora/Clerk.Fee.051315
                                                                                                    FILE COPY



      Sherry Kadaok                                                                       Christopher A. Prine P-5
o      Chief Justice                                                                      Clerk of the Court

i-l
      Terry Jennings                                                                     Janet Williams
      Evelyn Keyes                                                                        Chief Staff attorney
H     Laura Carter Higley
§     Jane Bland
                                               Court of Appeals                          Phone: 713-274-2700
                                                                                         Fax:   713-755-8131
      Michael M aSsengale
a     HaRVev Brown
                                                 First District
h     Rescca Hi:ddi.f.                                                                    www.txcourts.gov/Islcoa.iispx
Q     Russell Lloyd                              301 Fannin Street
      JUSTICES
£
H
fa
s
                                             Houston, Texas 77002-2066
                                                                                          ^
                                                    April 30, 2015                    •>8
          Donna K. Emenhiser                                         Robert Bailey                                                                                        KILE COPY




comply with TEX, R. APP. P. 9.4 and with the Texas Supreme Court's Redaction Guidelines
found at http://www.supremc.courts.state.tx.us/ebriefs/RedactionGuidclines.pdf.

                           INFORMATION ABOUT THE FILING FEE

       Unless an appellant is exempt from paying filing fees or has been declared indigent, the
appellant must pay the required $195 filing fee to'prosecute the appeal. See Tp. R. App. P. 5
(requiring payment of fees in civil cases unless excused) and 20.1 (listing^^uirements for
establishing indigence).

       This letter is NOTICE to the appellant that the required filing'^etnust be paid within
twenty (20) days of the date of this notice. A party who files electH&ieally may pay by credit
card through the Tex.gov process. Or, aparty may pay With cash ii^erson at the Clerk's office,
301 Fannin, Houston, Texas 77002. Afiler may also pay by (I^ssbney order, cashier's check,
or certified check issued by a U.S. financial institution or (2) a^mohey order issued by the United
States Postal Service. A money orderOr a check must be miS&payablc to "Clerk, First Court of
Appeals."                                                   °                                                                                            hi LK COPY




final judgment or appealable order or (b) whether a post-judgment motion or request for findings
of fact and conclusions of law was timely filed in the trial court.

        It is mandatory that both the clerk's record and the reporter's record be filed
electronically. Both the trial-court clerk and the court reporter are asked to complete the
information     sheet   on      the    "Forms"     page     of    the    Court's   website,
http://www.txcourts.gov/lstcoa/practice-before-the-cdurt/forms.aspx. and file k^with the Court
within ten (10) days of the date of this Notice. The parties do not need to file amotion to extend
time to file either the clerk's record or the reporter's record. See Texas^Jples of Appellate
Procedure 34.5(b)(1), (c)(2), 35.3(c), and 35.6(b)(1) and Appendix C@!e Texas Rules of
Appellate Procedure for electronic filing related to preparation of the appellate record.

       Parties are encouraged towork together and with the trial cot^clerk and court reporter to
properly designate all necessary items and portions of the testimonpto be included in the initial
records. The Court generally will not granta motion to extend%mi to file a brief because a party
requests to supplement the record with an item or portion oC&etcstimony that the party did not
timely designate for inclusion in the initial clerk's record exporter's record. See Tex. R. App.
P. 10.5(b), 34.5(c)(1), 34.6(d), 38.6(d).                  ^
                      INFORMATION ABOUT FIKNG DOCUMENTS

        Texas Rule of Appellate Procedure .jft^controls the number of paper copies and
documents filed in paper form. All documeMsmust include a certificate of service. See Tex. R,
App. P. 9.5(d), (e). All civil motions mus^nerude a certificate of conference, TEX. R. APP. P.
10.1(a)(5), and require a$10 filing fee, utfRps the movant has established indigence of is exempt
from the advance payment of filing fe*s. e.g., the State or a political subdivision of the State.
See TEX. R. APP. P. 5; FEES CIV G^ES B(3); Op. Tex Att'y Gen. No. DM-459 (1997). The
Court treats a civil motion reques^^multiple types of relief as separate motions and requires a
separate $10 filing fee for each rffonon.

                INFORMATION ABOUT THE DOCKETING STATEMENT
        An appellant is rlgaired to file adocketing statement. See Tex. R. App. P. 42.3. Until the
Clerk's record is filcd»jhe docketing statement is the primary source of accurate information
about anewly-filed                                                                                       FILE COPY




Association's website.http://www.hba.org/services/:and (3) http://www.txcourts.gOv/lstCOA.
Practice Before the Court, Forms, Civil Docketing Statement.

       Section XI of the docketing statement is an optional section that requests information
related to potential participation in an alternate dispute resolution process or mediation. The
Court strongly encourages the parties to provide this information due to the successful history of
alternative dispute resolution/mediation processes, even in cases where suchsuccess initially
appeared unlikely.                                                             ^^
                                INFORMATION ABOUT BRIEFS

       Effective January 1, 2014, all attorneys in civil cases                                                                                    FILE COPY




        Should you have questions at any time throughout the appellate process of your case,
please do not hesitate to call the Clerk's office at 713-274-2700.

                                                 Sincerely,
                                                 Christopher A. Prine, Clerk of the Court

                                                                           £•
                                                                        ?f
cc:   The Honorable Chris Daniel (DELIVERED VIA E-MAIL)
      Hon. Olen Underwood (DELIVERED VIA E-MAIL)                   J&»
      Court Reporter 165th District Court (DELIVERED VIA E-MAILfe^
      Judge 165th District Court (DELIVERED VIA E-MAIL)     J^>
                                                              ^




                                             ^
                                        jk

                                  ^r


                           A

                     ^
                  sp
                ^r
                                                                                      ••81       ^mmm
Kelly & Smith, P.C.
4305 Yoakum Blvd.                         *30RTH HOUSTON TX Ji^P,
Houston, Texas 77006
                                             14 NAY 2015 PM 9 =L
                       Court of Appeals
                       First District
                       301 Fannin Street
                       Houston, Texas 77002-2066
                                           }»J»hiJi»/ij'/iiii'i»i«p»'fiji'i»li''«^)M^«»«''jilj